DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 5 and 15 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendments to claims 5 and 15 on 9/23/2022.
Upon further consideration of claims 18 and 19, a new rejection under 35 U.S.C. 101 has been made below.
For the prior art rejections, applicant's arguments filed 9/23/2022 regarding the preamble limitation “treating constipation and fecal incontinence” have been fully considered. The examiner has made a new rejection using Yonce in view of Tai. Tai addresses both symptoms (e.g. see [0130] and the rejection below) in a tibial nerve stimulator.

Applicant also argues the prior art does not teach the claimed parameters. However, the arguments do not specify which parameter ranges are not taught. The examiner believes the prior art rejection teaches each and every parameter range as set forth in this Office action below. If the applicant still believes a parameter range has not been taught, the applicant should present a specific argument directed to why the prior art does not sufficiently teach the parameter range. NOTE: 35 CFR 1.111(b) states “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action”.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 18 states “one or more sensors located remotely on the user” and claim 19 states “the sensors located on a gluteus maximus or a perineum”. Examiner recommends the applicant use the following language to overcome this 101 rejection: “one or more sensors configured to be located remotely on the user” and “the sensors configured to be located on a gluteus maximus or a perineum”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce et al. (Pub. No.: US 2014/0257436 A1); hereinafter referred to as “Yonce”, in view of Tai (Pub. No.: US 2017/0361091 A1).
Regarding claims 1 and 11, Yonce discloses a method of treating fecal incontinence [0022] comprising: affixing a patch (e.g. see element 100) externally on a dermis of a user adjacent to a tibial nerve of the user (e.g. see element 102, [0022]-[0023]), the patch comprising a flexible substrate (e.g see element 150, [0035]-[0037]), a processor (e.g. see element 126, [0028]) directly coupled to the substrate, and electrodes (e.g. see elements 106A-106D) directly coupled to the substrate; and activating the patch to initiate a treatment session (e.g. see figure 6 step 164), the activating comprising generating electrical stimuli via the electrodes that is directed to the tibial nerve (e.g. see figure 6 step 164, [0022]).
While Yonce discloses a method and system of treating fecal incontinence [0022] but is silent as to treating constipation in addition to fecal incontinence, and a duration of the electrical stimuli comprising approximately 5 to 30 minutes. Tai teaches that it is known to treat constipation and fecal incontinence with tibial nerve stimulation (e.g. see [0130]), and a duration of the electrical stimuli comprising approximately 5 to 30 minutes (e.g. see [0111], [0132]) to provide increased comfort and patient compliance (e.g. see [0109]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed stimulation duration to treat both constipation and fecal incontinence as taught by Tai in the system/method of Yonce, since said modification would provide the predictable results of increased comfort and patient compliance.
The specification discloses the appropriate ranges that apply to the claimed invention in [0118] of the applicant’s printed publication.  However, the specification does not disclose that the specifically claimed range(s) of a pulse frequency between approximately 10 Hz and 60 Hz, and at a pulse width of approximately 100 microseconds to 400 microseconds is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed.  The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range(s). 
Tai teaches a pulse frequency between approximately 10 Hz and 60 Hz (e.g. see 1-500, 1-50, 5-20 Hz in [0110]), and at a pulse width of approximately 100 microseconds to 400 microseconds (e.g. see 10-3000 microseconds in [0105]). Tai further discloses “The frequency may be adjustable or achieved in any manner within any range described herein. Programmable or fixed-output electrical pulse generators are common and configuration to the stimulation parameters described herein is well within the abilities of those of ordinary skill in the art” in [0111].
Because Applicants fail to disclose that the claimed range(s) of a pulse frequency between approximately 10 Hz and 60 Hz and at a pulse width of approximately 100 microseconds to 400 microseconds provides a criticality to the invention that separates it from the other ranges in the specification, and the prior art recognizes pulse frequency and duration are result effective variables, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of the frequency and pulse width by normal optimization procedures known in the electrical stimulation arts.
Regarding claims 2, 4, 12, and 14, Yonce discloses the claimed invention but is silent as to the treatment session initiated up to 3 times per day and the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration, the method comprising a plurality of the treatment session, further comprising adjusting the intensity or the duration of the pattern after each treatment session. Tai teaches that it is known to use such a modification as set forth in [0109]-[0111] (NOTE: [0111] teaches treatment sessions of 3 times per day) to provide increased comfort and patient compliance (e.g. see [0109]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the treatment sessions disclosed above as taught by Tai in the system/method of Yonce, since said modification would provide the predictable results of increased comfort and patient compliance.
Regarding claim 3, the specification discloses the appropriate ranges that apply to the claimed invention in [0118] of the applicant’s printed publication.  However, the specification does not disclose that the specifically claimed range(s) of a duration of the electrical stimuli comprising approximately 20 minutes is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed.  The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range(s). 
Tai teaches a stimulation duration of between 1 minute and 360 minutes per day and at least 15 minutes (e.g. see [0109] and [0132]). Tai further discloses “The frequency may be adjustable or achieved in any manner within any range described herein. Programmable or fixed-output electrical pulse generators are common and configuration to the stimulation parameters described herein is well within the abilities of those of ordinary skill in the art” in [0111].
Because Applicants fail to disclose that the claimed range(s) of a duration of the electrical stimuli comprising approximately 20 minutes provides a criticality to the invention that separates it from the other ranges in the specification, and the prior art recognizes stimulation duration is a result effective variable, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of the stimulation duration by normal optimization procedures known in the electrical stimulation arts.
Regarding claims 5 and 15, Yonce discloses the claimed invention but is silent as to adjusting causing a same level of charge to be applied to the user during each treatment session. Tai teaches that it is known to use such a modification as set forth in [0108] to provide minimized damage to nerves by the electrical current application (e.g. see [0108]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use substantially balanced charge treatment sessions above as taught by Tai in the system/method of Yonce, since said modification would provide the predictable results of minimized damage to nerves by the electrical current application.
Regarding claims 10 and 20, Yonce discloses the patch in communication with a smart controller, the smart controller, via interaction by the user, starting the activating (e.g. see element 126, [0028]).
Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce and Tai in view of Su et al. (Pub. No.: US 2014/0142549 A1); hereinafter referred to as “Su”.
Regarding claims 6-8 and 16-18, Yonce and Tai disclose the claimed invention except for the patch comprising one or more sensors, the sensors determining an occurrence of constipation or fecal incontinence, the activating the patch in response to the determined occurrence of constipation or fecal incontinence, and the patch in communication with one or more sensors located remotely on the user, the sensors determining an occurrence of constipation or fecal incontinence. Su teaches that it is known to use such a modification as set forth in [0082], [0235] to provide localized sensors that can more accurately diagnose the timing of the fecal incontinence. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the particular sensors disclosed by Su in the system/method of Yonce and Tai since said modification would provide the predictable results of localized sensors that can more accurately diagnose the timing of the fecal incontinence.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce, Tai, and Su in view of Oh (Pub. No.: US 2015/01401881 A1).
Regarding claims 9 and 19, Yonce, Tai, and Su disclose the claimed invention except for the sensors located on a gluteus maximus or a perineum and measuring electromyography signals. Oh teaches that it is known to use such a modification as set forth in [0039], [0040] to provide less invasive sensors that can more accurately diagnose constipation and/or fecal incontinence. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the sensors located on a gluteus maximus or a perineum and measuring electromyography signals as taught by Oh in the system/method of Yonce, Tai, and Su, since said modification would provide the predictable results of less invasive sensors that can more accurately diagnose constipation and/or fecal incontinence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792                   

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792